Title: To Alexander Hamilton from William Allibone, 5 April 1790
From: Allibone, William
To: Hamilton, Alexander


Philadelphia, April 5, 1790. “… Agreeably to your circular letter, of the fifth of October last, the several establishments in the Bay and River Deleware have had every necessary attention paid to them.… A scarcity and rise in the article of oyl is likely to take place owing to the demand for the European Market, and the moment any is landed here it is bot. up for that purpose, this has Induced me to venture to engage beforehand from the Importers, by whom we have usually been supplied, the Quantity likely to be wanted for the ensuing year.…”
